I am honoured to have been given once again the opportunity to address the Assembly, which is composed of States that are tasked with charting the way forward on a range of issues that impact our collective development and well- being.
Allow me first to extend congratulations to the President of the General Assembly, on behalf of the Government and the people of the Republic of Trinidad and Tobago, on his election to lead the Assembly at its seventy-first session. His election comes almost one year after the adoption of the 2030 Agenda for Sustainable Development, in which the international community committed to changing its approach to development to one that is people-centred, planet-focused, grounded in the principle of sustainability, and which endorses a balanced approach across the economic, political and social aspects of development. The election of a representative of a small island developing State to the presidency of this body is symbolic of the imperative for universal action and the contribution that must be made by all Members, regardless of size, economy, religion or demography, so as to ensure a trajectory of sustainable growth and development for humankind and life on earth.
Allow me to also express our gratitude to his predecessor, Mr. Mogens Lykketoft of Denmark, who as President of the Assembly at its seventieth session further advanced the Office’s high standard of transparency and accountability. Under his stewardship, notable progress was made towards the revitalization of the General Assembly, and its members fully identified
the priorities for which action is deemed imperative to ensuring our common journey to 2030.
The scope of the 2030 Agenda and the Sustainable Development Goals (SDGs) covers the multitudinous threats to our collective well-being and the longevity of our civilization. From the existential hazard caused by unmitigated climate change to the insidious threats of violence, extremism and terrorism, to the crises of forced displacement and the spread of infectious diseases and illnesses, such as Ebola, chikungunya and zika, it is clear that the challenges of our time far exceed the limits of geography and demography and therefore diminish the efficacy of unilateral responses. However, as grave as the threats we collectively face, what is even more compelling is the opportunity presented to our United Nations to chart the course of meaningful and universal growth and prosperity by deepening our partnership and cooperation. Such an approach will allow for a reversal of the current patterns of inequality and insecurity and transform our collective circumstances into those that will redound to the benefit of all humanity.
The pathway to that transformation lies in the creation of meaningful and innovative partnerships to facilitate the full and universal implementation of the SDGs. The leadership imperative of our time requires that we strike an appropriate balance between national interest and the global good and, accordingly, that we adopt a deeply cooperative and constructive approach to carving out a future of prosperity for our and succeeding generations. I am therefore grateful for the opportunity to address the Assembly yet again and, in this general debate on the aptly selected theme, “The Sustainable Development Goals: a universal push to transform our world”, to share the perspectives of the Government of Trinidad and Tobago, a small island developing State, as a responsible and committed partner in the multilateral pursuit of a sustainable future.
A little more than a year ago in this very Hall, Trinidad and Tobago joined other members in adopting the ambitious and inclusive 2030 Agenda for Sustainable Development, and thereby heralded a new phase of enhanced multilateralism in pursuit of a common goal. This groundbreaking Agenda, bolstered by a renewed spirit of global solidarity, compels each of us to join together in international cooperation and partnership to profoundly improve the lives of our fellow humans without discrimination or prejudice.
Having adopted the Agenda, we are all now tasked with determining the best way forward for its operationalization and implementation, according to our respective domestic circumstances. As evidence of its unreserved commitment to the achievement of the overarching objective of the 2030 Agenda and the full implementation of the SDGs, the Government of the Republic of Trinidad and Tobago is placing the principles enshrined in the Agenda at the nucleus of its National Development Plan for Trinidad and Tobago, Vision 2030. Our Vision 2030 national plan, currently in the final stages of elaboration, aligns with the Sustainable Development Goals. Trinidad and Tobago recognizes that the 2030 Agenda is a transformative plan of action for people, the planet and prosperity through peace and partnership. Accordingly, the Government of Trinidad and Tobago is committed to its full implementation through the mainstreaming of the principles of sustainability throughout its policy spectrum.
The thrust of the 2030 Agenda for global transformation, with no one left behind, calls for action to enhance the quality of life of all segments of society, including the systematically marginalized groups. Among them are women, girls and the differently abled, who have historically been denied the equitable access to opportunity and mobility that would have ensured their participation in society as equal partners with men and enhanced not only their own quality of life and happiness, but also that of their families, communities and society as a whole. It is deeply regrettable that women and girls and the differently abled continue to be denied fundamental human rights and freedoms in many parts of the world. Women do not receive equal pay for equal work, and they are systematically prevented from obtaining an education and reaching their full potential as human beings and as citizens.
Trinidad and Tobago remains committed to raising the standard of living and welfare of all members of the national community, the enhancement of the educational system, improving the delivery of health care and providing a higher level of accessibility and support to persons with disabilities. That commitment has been a long-standing position of the Government of Trinidad and Tobago, which has enacted several laws, policies and other measures to promote and strengthen the role of women and girls in society and their overall contribution to national development.
One of the defining challenges of our time is that of addressing the issue of climate change and global temperature increase. Notwithstanding the minuscule contribution to absolute global carbon emissions of small island developing States such as Trinidad and Tobago, unmitigated climate change represents an existential threat for us. The future viability and existence of our island State is dependent on the urgency and ambitiousness of the global response to reversing the already unsustainable trend of the global temperature increase. Consequently, Trinidad and Tobago joins the international community in endorsing the Paris Agreement on Climate Change as a sign of hope for the future. We especially wish to emphasize that the Agreement prioritizes the need for global action on the critical issue of climate change, an approach which, for us, is absolutely imperative if we are to have a chance of averting its most dangerous effects.
The adoption of the Paris Agreement signalled to the world that, in the words of Secretary-General Ban Ki-moon, “the spirit of multilateralism is strong”. That spirit must continue to see us through to early entry into force and implementation of the Agreement. In keeping with that sentiment, Trinidad and Tobago joined 174 other Member States in becoming a signatory of the Paris Agreement in April. Trinidad and Tobago recognizes that the conversation surrounding the Paris Agreement is now focused on building momentum towards its early entry into force. To that end, the Trinidad and Tobago Government is actively addressing the issue of ratification.
Trinidad and Tobago also looks forward to deliberations at the upcoming twenty-second session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Marrakech, Morocco, and to working towards the full and effective implementation of the Paris Agreement and supporting international cooperation on the mitigation, adaptation and compliance on a scale that will ensure that the increase in the average global temperature is limited to 1.5°C.
Although the economy of Trinidad and Tobago is largely dependent on the hydrocarbon and petrochemical industries, we are committed to the processes under the United Nations Framework Convention on Climate Change. Accordingly, the Government has instituted incentives to encourage investment and job creation in renewable and clean technologies in the transportation and industrial sectors. The Government has aggressively pursued a national economic diversification strategy, a strategy which will also strengthen Trinidad and Tobago’s resilience to exogenous shocks in global markets. Trinidad and Tobago continues to explore innovative measures to bolster its economic stability and its capacity to remain properly integrated in the global financial and trade architecture.
The 2030 Agenda for Sustainable Development recognizes that national development efforts need to be supported by an enabling international economic environment through international business activities and finance, international development cooperation and international trade. However, the issue of financial institutions terminating or restricting correspondent banking relations in the Caribbean Community (CARICOM) region has destabilized the financial sectors of our member States and has disrupted the region’s growth and economic progress. The cessation of correspondent banking relations by international banks, despite CARICOM compliance with the recommendations of the Financial Action Task Force on Money Laundering and the Organization for Economic Cooperation and Development’s Global Forum on Taxation, undermines our efforts to truly build a global partnership that will achieve the Sustainable Development Goals. The Government of Trinidad and Tobago therefore joins its partners in the Caribbean community in calling for international banks to engage in collaboration with affected member States to restore normal financial relationships between domestic banks and international markets.
The 2030 Agenda also recognizes that sustainable development can be realized only in a peaceful, secure and stable environment free of war and conflict. Transnational organized crime and violence, piracy, trafficking in persons, cybercrime and illicit trafficking in small arms and light weapons pose a daunting challenge to the security of all States, but especially small island developing States (SIDS). It is the experience of Trinidad and Tobago, as a small island developing State, and of the Caribbean Community as a whole, that those challenges undermine our efforts to achieve sustainable development, threatening the livelihoods of our people and the rule of law. Such threats can have the potential to affect regional and international peace and security.
Consequently, at the international level, Trinidad and Tobago, together with CARICOM, fully subscribes to the Arms Trade Treaty, with the aim of preventing armed violence in the region and freeing many from the deadly tyranny associated with a prevalence of unregulated small arms and light weapons. Since 2010, Trinidad and Tobago has also introduced and sponsored General Assembly resolution 68/33, on women, disarmament, non-proliferation and arms control, encouraging women’s participation in all disarmament, non-proliferation and arms-control decision-making processes at the local, regional and national levels.
Ensuring the security, health and social development of our people continues to be a major priority for Trinidad and Tobago. Like many others, our country has not escaped the effects of the illicit drug trade and its associated ills. We have come to realize that in the context of sustainable development, our people’s continued development cannot be divorced from the proliferation of that illicit trade and its concomitant problems. It is widely acknowledged that the world drug problem and the illicit drug economy have the ability to destabilize vulnerable States in many different ways. In order to deal with the problem, the Government of Trinidad and Tobago is using its national development agenda to launch initiatives to mitigate the socioeconomic conditions that are both the cause and result of the problems related to drug use and trafficking. The initiatives are fully aligned with our overall policy direction and the 2030 Agenda for Sustainable Development.
It seems fitting that I am addressing the Assembly on 26 September, the International Day for the Total Elimination of Nuclear Weapons. Trinidad and Tobago would like to stress that using the nuclear option would have severe humanitarian and other devastating consequences for the peoples of the world. We therefore reiterate our call for denuclearizing every region of the world, and we are proud to belong to the region that enshrined the world’s first nuclear-weapon-free zone under the Treaty of Tlatelolco.
Trinidad and Tobago believes firmly that the use or threat of use of nuclear weapons constitutes a crime against humanity and a violation of international law, including international humanitarian law and the Charter of the United Nations. We lament the fact that, 46 years after the entry into force of the Treaty on the Non-Proliferation of Nuclear Weapons, the international community is still unable to undertake good-faith negotiations on nuclear disarmament. Mutually assured destruction, which is inevitable with the use of nuclear weapons, cannot be a way of settling disputes when both the combatants and several hundred millions of people outside the theatre of war would assuredly perish. Trinidad and Tobago therefore continues to firmly support the call for taking effective measures on nuclear disarmament, including commencing negotiations on an international instrument for prohibiting and eliminating nuclear weapons.
Trinidad and Tobago is deeply concerned about the growing number of violent extremist acts across the world and the threat that they pose to our shared values of democracy, peace, tolerance and respect for human dignity. While it is important to deal with violent extremism from a security perspective, we should not overlook or dismiss the correlation between violent extremism and development. We remain concerned about the global trend whereby young people fall victim to recruitment by extremist groups, through both online recruitment and other forms of proselytization. To address the problem, we share the view that in order to be as effective as possible, counter-terrorism strategies should include the creation of enabling environments that support the empowerment of young people. That inclusive approach can help to involve them in advocating for the goals of our collective aspirations, thereby reducing the allure of extremist groups.
Trinidad and Tobago is committed to building an effective global framework for a strategic collective security architecture that addresses the negative social, economic and psychological conditions that give rise to violent extremism, including poverty, violations of human rights and weak governance. That framework must also be supported by a robust international legal system that enables everyone to live freely and in dignity, without fear of persecution, and that affords everyone equal protection before the law, in word and in fact. A robust framework of international law can protect all individuals from acts of violence, war crimes, crimes of genocide and crimes against humanity.
As a country that was in the vanguard of the efforts to establish the International Criminal Court (ICC), through the pioneering work of the late Arthur Robinson, former Prime Minister and President of Trinidad and Tobago, Trinidad and Tobago remains resolute in its commitment to supporting the mandate of the ICC and its primary objective — helping to put an end to impunity for perpetrators of the most serious crimes of concern to the international community and helping to prevent such heinous crimes. Trinidad and Tobago recognizes the importance and legitimacy of the ICC in promoting the rule of law, encouraging respect for human rights and achieving sustainable peace and the further development of nations, in accordance with international law and the purposes and principles of the Charter of the United Nations. For those reasons, we urge those countries that have not yet submitted to the jurisdiction of the Court to do so sooner rather than later, so that it can appropriately and completely fulfil its mandate as a universal court.
Trinidad and Tobago is located in a region that is highly vulnerable to the current unprecedented rate of loss of marine biodiversity and the impact of unsustainable practices on the marine environment, particularly in relation to activities conducted in marine ecosystems beyond areas of national jurisdiction. As such, the Government of Trinidad and Tobago looks forward to the adoption, under the United Nations Convention on the Law of the Sea (UNCLOS), of an international legally binding instrument on the issue of conservation and sustainable use of marine biodiversity beyond areas of national jurisdiction. We are of the view that a new implementing agreement under UNCLOS should lay a foundation for achieving sustainable development and the protection and sustainable management of the common heritage of humankind for the benefit of present and future generations.
On the occasion of the adoption of the 2030 Agenda last year (see A/70/PV.4), Trinidad and Tobago stated that one of the cornerstones of the integrated sustainable development agenda is the development of a multilateral system strategically poised to facilitate the implementation of the Sustainable Development Goals through multi-stakeholder partnerships. Partnerships undertaken by Governments, international organizations, civil society, the private sector and others provide a vehicle for mobilizing and sharing knowledge, expertise, financial resources and technology in order to support the efforts of developing countries to realize sustainable development.
However, middle-income developing countries continue to grapple with a situation that renders them ineligible for international development assistance by virtue of their status, while also coping with the vulnerabilities of being a small island developing State. That is indeed a problem when we consider that our country’s middle-income status, based solely on per capita income, denies Trinidad and Tobago access to international development assistance that could bolster our efforts to accelerate our sustainable and social development. That is the common experience of the Caribbean Community, and indeed of the majority of SIDS. We firmly believe that the United Nations development system should be driven by a multidimensional approach to development assistance that is better tailored to national priorities and specific needs.
If the States Members of the United Nations firmly believe that there can be no sustainable development without peace — and if we all have intentions to keep our promise that no one will be left behind — then the international community must find a solution to the protracted conflicts, tensions and humanitarian crises occurring across the world.
Trinidad and Tobago continues to be deeply concerned about the lack of credible progress in the Israel-Palestine conflict. Recognizing the rights of the Palestinian people as well as those of Israel, our Government has consistently expressed its support for a negotiated settlement involving a two-State solution.
Trinidad and Tobago is also concerned about the ongoing border dispute between Guyana and Venezuela. Given that the two countries have historically maintained a friendly and cooperative relationship, we believe that they should both engage constructively in working towards a peaceful settlement, in accordance with the principles and purposes of the United Nations Charter.
The international community is pleased that the normalization of relations between the United States and Cuba is making progress. The memory of the first historical visit by a sitting United States President to Havana since the 1959 Cuban revolution will remain in the minds of the people of Cuba and the world for generations, and Trinidad and Tobago continues to be optimistic that the growing relationship between both countries will continue in good faith, and that the economic, commercial and financial embargo imposed on Cuba, which significantly challenges its ability to achieve sustainable development, will be lifted soon.
Since the adoption of the 2005 World Summit Outcome (resolution 60/1), not much has been done to move the process of reforming the Security Council forward. Trinidad and Tobago remains concerned about the fact that the intergovernmental negotiations on Security Council reform have seen little progress since 2008. We therefore urge all Member States to work collaboratively, in the spirit of compromise and for the benefit of all States, to achieve reform of the Security Council so as to enable it to better address current realities, thereby improving the functioning and effectiveness of the United Nations.
On behalf of the Government and the people of Trinidad and Tobago, I wish to express our deepest appreciation to His Excellency Mr. Ban Ki-moon, whose term as the eighth Secretary-General comes to a close at the end of this year. Mr. Ban has initiated many sweeping changes and reforms at the Secretariat designed to make the Organization an ever more dynamic body capable of responding to the emerging needs and challenges facing its diverse membership. At a time of escalating international terrorism and the increasingly urgent need for decisive action on climate change, as well as of criticisms of the efficacy of the United Nations and its peacekeeping operations, his outstanding efforts and leadership have been instrumental in shaping the future of multilateralism. The adoption of the 2030 Agenda for Sustainable Development and the Paris Agreement are just two examples of an exceptional record of achievements, not to mention his groundbreaking initiative earlier this year to convene the first ever World Humanitarian Summit, in collaboration with the Government of Turkey, in the beautiful city of Istanbul.
As the United Nations continues its search for a successor, Trinidad and Tobago is of the view that the next Secretary-General must be held to the highest possible standards of efficiency, competence and integrity, with proven leadership and diplomatic skills. It is the responsibility of the next Secretary-General to help realize the extraordinary expectations embodied in the Sustainable Development Goals, to address the burgeoning challenges of the forced migration of refugees and violent extremism, and to transform the United Nations into a global institution that is effective, relevant and fit for purpose.
The universal push to achieve the Sustainable Development Goals and transform our world is the responsibility of every State Member of the United Nations. In that regard, Trinidad and Tobago reaffirms its commitment to the Charter and its principles. We will continue to work closely with our family of nations in the pursuit of international peace and security, human rights and sustainable development for every single human being. While we may look different, speak different languages and face different challenges, humankind shares a common beginning and a common future. In the words of former Secretary-General Kofi Annan,
“beneath the surface of States and nations, ideas and language, lies the fate of individual human beings in need. Answering their needs will be the mission of the United Nations in the century to come”.
Together, let our answer resonate for generations.
